DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s claim set received 10/14/2019.  Currently, claims 1-18 are pending.
Election/Restrictions
It is noted that the claims as presented are directed to a product and method of using the product.  As currently presented, the method and its examination in conjunction with the product does not represent a serious burden at this time; therefore, no restriction is required.  However, if subsequent amendments to the claims result in diverging subject matter and searches between the claimed inventions, the examiner reserves the right to restrict at that time.
Claim Objections
Claim 12 is objected to because of the following informalities:  “Cross-over” should be changed to “crosses-over” or “traverses” (from applicant’s specification, paragraph [0067] of publication) to correct minor grammatical issues.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,793,351 to Landman et al.
Regarding claim 1, Landman discloses a  balloon guide catheter system comprising: 5 a balloon guide catheter (10), comprising:
a catheter shaft (12) with a proximal end (at 24 which is connected to 18, 20, 22) and an opposite distal end (near 26); wherein the catheter shaft includes: (i) a main lumen (28)defined axially through the catheter shaft; (41) an inflation lumen (30) extending axially along the catheter shaft (12); the inflation lumen having a proximal end (col 5 line 36-37), an opposite terminating distal end (30a);
and (iii) an exhaust lumen (32) extending axially along the catheter shaft(12), the exhaust lumen having a proximal end (at 24) and an opposite terminating distal end (32a); wherein the terminating distal end of the inflation lumen and the terminating distal end of the exhaust lumen being in localized fluid communication with one another (via 34) underneath the balloon while in a non-inflated state (see figure 2; 30a and 32a are underneath the balloon in either configuration);
a balloon (14) disposed about a distal region of an outer surface of the catheter shaft (See figure 1); and
wherein the exhaust lumen (32) is configured to purge the residual air in a proximal direction and out from a proximal region of the balloon guide catheter (column 6 lines 41-49).
Regarding claim 2, Landman discloses the balloon guide catheter system according to claim 1, wherein the catheter shaft (12) has an outer surface (outer surface of 12) with a first localized fluid communication channel (34) defined therein located underneath the balloon via which the terminating distal ends (30a, 32a) of the respective inflation and exhaust lumens are in localized fluid communication with one another (fig. 2).
Regarding claim 4, Landman discloses the  balloon guide catheter system according to claim 1, wherein the inflation and exhaust lumen are radially separated a predetermined distance from one another. (figure 2, they are radially separated from each other; the distance is the predetermined distance.)
Regarding claim 9, Landman discloses the  balloon guide catheter system according to claim 1, wherein the exhaust lumen (32) is eccentrically arranged relative to the main lumen (28). (fig. 2a)
Regarding claim 10, Landman discloses the balloon guide catheter system according to claim 9, wherein the exhaust lumen is disposed radially inward of, radially outward of (fig. 2b, 32 is radially outward of 30, with respect tot the catheter), or within the inflation lumen.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landman in view of US 4,753,238 to Gaiser.
Regarding claim 5, Landman discloses the balloon guide catheter system according to claim 1 as disclosed above, but does not further disclose wherein the exhaust lumen is disposed within the inflation lumen.
Gaiser discloses a proximal manifold and adaptor for use with a catheter having multiple lumens.  Gaiser discloses a catheter construction using concentric or coaxial lumens, but also discloses the lumens can be side by side (column 4 lines 20-35) depending on the desired number of lumens, for the advantage of reducing the size and complexity of the device or for ease of manufacturing (extrusion, line 33).   Before the effective filing date of applicant’s invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to provide the lumens as concentric as claimed, for the advantages of ease of manufacturing and reduced profile of the device.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landman in view of US 2008/0200904 to Cluff et al.
Regarding claim 13, Landman discloses the balloon guide catheter system according to claim 1, further comprising a hub (40) connected to the proximal end of the catheter shaft (figures 3-5, hub is fluidly connected to proximal end of catheter shaft); the hub comprising: an inflation port (42) in fluid communication with the inflation lumen;  an exhaust port (45) in fluid communication with the exhaust lumen; a bridge fluid communication channel (48) connecting the inflation and exhaust ports (figures 3a-5a);  a valve (46) disposed within the exhaust port, the valve being transitionable between: (i) an open state in which air is permitted to pass from the exhaust port (column 6 lines 32-35); and (ii) a closed state in which inflation medium from the exhaust lumen is redirected through the bridge fluid communication channel and into the inflation lumen (column 6 lines 35-40).
Landman does not disclose a membrane disposed within the exhaust port, the membrane having openings defined therein sized to permit passage of only air therethrough; the air permitted to pass through the membrane and out; or the valve disposed distally of the membrane.  Cluff discloses a vascular access device (44) with a hydrophobic membrane (52) or other similar filter for venting gas and not liquid to the outside environment [0060].  This allows for purging of the catheter while keeping the area sterile from fluids within the system of the procedure.  The membrane also helps to maintain sterility of the adaptor.  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a membrane as claimed for the advantage of filtering the air while blocking fluids to ensure contaminated liquids do not enter the external environment, and further to help to maintain sterility of the adaptor.
Claim(s) 14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landman in view of Gaiser and further in view of Cluff.
Regarding claim 14, Landman discloses a method for using a balloon guide catheter system including a balloon guide catheter (10) having a catheter shaft (12) with a proximal end (at 24) and an opposite distal end (at 26); wherein the catheter shaft includes: (4) a main lumen (28) defined axially through the catheter shaft; (ii) an inflation lumen (30) extending axially along the catheter shaft, the inflation lumen having a proximal end (19); (iii) an exhaust lumen (32) extending axially along the catheter shaft, the exhaust lumen having a proximal end (21) and an opposite terminating distal end (32a); wherein the terminating distal end of the inflation lumen and the terminating distal end of the exhaust lumen being in fluid communication with one another underneath the balloon while in a non-inflated state (fig. 2, via 34); the balloon guide catheter further including a balloon (14) disposed about a distal region of an outer surface of the catheter shaft (fig. 2); the exhaust lumen configured to purge the residual air in a proximal direction and out from a proximal region of the balloon guide catheter (column 6 lines  35-50); the method comprising the steps of: dispensing an inflation medium (column 6 line 39) through an inflation port (42) of a hub (40) connected to the proximal end of the catheter shaft (via 18) and into the inflation lumen (30); 
advancing distally through the inflation lumen the residual air pushed by the dispensed inflation medium; exhausting proximally through the exhaust lumen the residual air exiting from the terminating distal end of the inflation lumen (column 6 lines 45-50); and  expelling the residual air out from a proximal region of the balloon guide catheter (column 6 line 48).
Landman does not disclose the opposite terminating distal end (30a) of the inflation lumen being disposed radially outward and concentric with respect to the main lumen.  Gaiser discloses a proximal manifold and adaptor for use with a catheter having multiple lumens.  Gaiser discloses a catheter construction using concentric or coaxial lumens, but also discloses the lumens can be side by side (column 4 lines 20-35) depending on the desired number of lumens, for the advantage of reducing the size and complexity of the device or for ease of manufacturing (extrusion, line 33).   Before the effective filing date of applicant’s invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to provide the lumens as concentric as claimed, for the advantages of ease of manufacturing and reduced profile of the device.
Landman in view of Gaiser do not further disclose the air exiting through a membrane permitting passage therethrough of only the residual air.  Cluff discloses a vascular access device (44) with a hydrophobic membrane (52) or other similar filter for venting gas and not liquid to the outside environment [0060].  This allows for purging of the catheter while keeping the area sterile from fluids within the system of the procedure.  The membrane also helps to maintain sterility of the adaptor.  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a membrane as claimed for the advantage of filtering the air while blocking fluids to ensure contaminated liquids do not enter the external environment, and further to help to maintain sterility of the adaptor.
Regarding claim 16, Landman further discloses wherein the expelling step comprises positioning the valve in an open state to allow the passage of the residual air therethrough and out of the hub via an exhaust port (column 6 lines 46-49).
Regarding claim 17, Landman further discloses the method according to claim 16, further comprising the step of:
following fully purging of the residual air from the balloon guide catheter, inflating of the balloon to an inflated state by the continued dispensing of the inflation medium into the inflation lumen. (column 6 lines 50-61)
Allowable Subject Matter
Claims 3, 6-8, 11-12, 15, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the subject matter not found and not suggested by the prior art includes the specific arrangement of the lumens as claimed in combination with the features including the channels along the catheter; and further the method of using the claimed catheter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/           Examiner, Art Unit 3783                                                                                                                                                                                             
/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783